Citation Nr: 1513797	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  09-11 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.
 
3.  Entitlement to service connection for a cervical spine disorder.
 
4.  Entitlement to service connection for a thoracic spine disorder.
 
5.  Entitlement to service connection for a lumbar spine disorder.
 
6.  Entitlement to service connection for a bilateral knee disorder.
 
7.  Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1983 to March 1987.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in September 2012.  This matter was originally from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The file is otherwise under the jurisdiction of the St. Petersburg, Florida RO.

In May 2012, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The issues of entitlement to service connection for a cervical spine disorder, thoracic spine disorder, lumbar spine disorder, bilateral knee disorder, and bilateral ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss for VA purposes that is related to active service.

2.  Tinnitus as likely as not originated during active service.


CONCLUSIONS OF LAW

1.  The Veteran does not have bilateral hearing loss that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  With resolution of reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in February 2013. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, during the May 2012 Travel Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).

Service Connection

The Veteran seeks service connection bilateral hearing loss and tinnitus.  At the November 2012 VA examination, the Veteran reported bilateral hearing loss mainly in the right ear that began in service around November 1983.  He also reported that during active duty, he was exposed to aircraft, weapons fire, and mortar simulation.  He denied wearing hearing protection.  The Veteran also reported the onset of tinnitus after a mortar simulator went off near his right ear around November 1983 and that he has constant bilateral subjective tinnitus that is mild in severity. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss and tinnitus, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.    

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Id. at 159.  

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

Service treatment records demonstrate normal hearing in April 1983 and May 1985.  The Veteran underwent VA examination in November 2012 at which he also demonstrated normal hearing and excellent speech discrimination.  There were no frequencies over 20 Hertz for either ear, and discrimination was 100 percent in each ear.

In light of the above, the Board finds that service connection cannot be established bilateral hearing loss because the competent evidence does not show the presence of a current bilateral hearing loss disability for VA purposes.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.

In addition, the Board does not find the Veteran competent to provide opinions regarding diagnoses and etiology of decreased hearing acuity as these questions are of the type that the courts have found to be beyond the competence of lay witnesses. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit-of-the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application. 

The Board notes that the November 2012 VA examiner determined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner stated, 

The Veteran is deemed competent to testify as to the nature, onset, and circumstances of a claimed condition.  However, the Veteran cannot diagnose the condition or determine its etiology.  If the audiogram is normal and record shows no significant shifts greater than normal measurement variability, then there is no objective evidence of noise injury.  He reported his tinnitus began in service around 11/83, however, the objective evidence does not support his reported time of onset.  His hearing was WNL with no STS through 5/85, well after he reported onset of tinnitus, and although there was no separation audiogram available, his hearing was WNL AU today (no objective evidence of noise injury), and SMRs are silent for tinnitus.  According to the NOISE MANUAL, (Fifth Edition, edited by Berger et al., AIHA Press 2000, p. 125), "only seldom does noise cause a permanent tinnitus without also causing hearing loss."  Therefore, as his hearing was WNL AU in service and today, and SMRs are silent for tinnitus, it is my clinical opinion that a nexus cannot be made and that his tinnitus is less likely as not (less than 50/50 probability) caused by or a result of in-service noise exposure.
 
The Veteran's self-perception of the presence or absence of tinnitus is less subject to misperception than his self-perception any ongoing hearing impairment.  Moreover, he has provided an opinion from Dr. Rodgers that his tinnitus is likely related to in-service noise exposure.  Whether there is a ringing in an ear is a clearer question, and less subject to error.  Hence, based on the Veteran's testimony and his statement upon VA examination that he had ringing in his ear ever since service, and based on the inherently subjective nature of tinnitus, the Board believes that this is a case where the positive evidence and the negative evidence are at least in a state of equipoise.  As such, reasonable doubt is resolved in favor of the Veteran. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran underwent VA examination in November 2012.  The Veteran has taken exception to some of the VA examiner's notations.  In a letter received by VA February 2013, the Veteran noted that the examiner incorrectly indicated that he did not report that flare-ups impact the function of the ankle when in fact he specifically stated that on occasion his ankle pain increases, "flares up" to the point of having to take weight off of the ankle to decrease pain and prevent buckling causing falls.  The Veteran noted that the examiner incorrectly indicated that he did not have localized tenderness or pain on palpation of the joints/soft tissues of either ankle when in fact he clearly winced when each ankle was palpated and had a sharp intake of breath, and flinched.  The Veteran had similar criticism about the examiner's notations with regards to his spine. 

Thus, it is the Board's opinion that the Veteran should be provided an opportunity to present for an additional VA examination with a different physician.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with the necessary authorization form for the release of all treatment records from Dr. Branin concerning the Veteran's ankles, legs, and spine.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded an appropriate VA examination with a physician other than the physician who conducted the November 2012 VA examination to determine the etiology of any spine, knee, and ankle disabilities.  The examiner is to be provided access to the claims folder, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic spine, knee, and ankle disorders and for each such disorder address whether it is at least as likely as not that any such disorder is in any way related in any way to the Veteran's active duty service.  

The Veteran's service personnel records indicate that during service he was a "Unit, Survival Instructor, D Flight."  His job description included conducting instruction, briefings, discussions, and demonstrations in principles, procedures, and techniques of basic survival, evasion, and rescue.  The Veteran assisted in laboratories on parachuting and rescue.  The examiner should take into consideration the Veteran's testimony in May 2012 that he carried a pack which weighed between 60 and 90 pounds and that he took part in hundrends of practice parachute landings.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


